Citation Nr: 0217358	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
spine sprain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1986 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, 
Ohio, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in 
November 2001, but was remanded for additional development.  
The requested development has been completed, and the case 
has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran's cervical sprain is productive of no more 
than moderate limitation of motion.  

2.  The veteran's lumbosacral strain is productive of pain, 
without listing of the spine, loss of lateral motion, 
arthritic changes, narrowing or irregularity of the joint 
space, or abnormal mobility; his disability is productive of 
no more than moderate limitation of motion of the lumbar 
spine.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for cervical spine sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290 (2002). 

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations currently assigned 
to his service connected cervical spine and lumbar spine 
disabilities are inadequate to reflect their current 
severity.  He states that he has constant pain in his back, 
and that this limits the duties he can perform at his place 
of employment.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on 
appeal, and he has been provided with a Statement of the 
Case and Supplemental Statements of the Case that contain 
the laws and regulations concerning his claims, the rating 
codes governing the evaluation of his disabilities, and an 
explanation of the reasons and bases for the denial of his 
claims, which also indicated what evidence was needed to 
prevail.  In addition, VA has obtained all medical records 
that have been identified by the veteran, and has afforded 
him medical examinations in conjunction with his claim.  In 
January 2002, the veteran was mailed a letter that requested 
he identify all VA and private sources of treatment for his 
disabilities.  This letter informed the veteran of what must 
be shown in order to prevail in his claims.  It also 
outlined what evidence it was the veteran's responsibility 
to submit, and what evidence would be obtained by VA.  The 
letter also provided the veteran with an opportunity to 
provide VA with permission to obtain records on his behalf.  
No response to this letter was received from the veteran.  
The veteran offered testimony in support of his claims at a 
hearing before the Board.  He has also been afforded VA 
examinations to obtain medical evidence in his claims.  The 
Board must conclude that the duties to notify and assist 
have been completed, and that the veteran was made aware of 
what evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the 
light of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they are raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the 
entire history of the veteran's disability is also 
considered.  Consideration must be given to the ability of 
the veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10 (2002).  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2002).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that a February 1990 RO rating decision 
granted service connection for a cervical spine sprain, 
which was assigned a 10 percent evaluation; and for a 
lumbosacral strain, which was assigned a noncompensable 
evaluation.  Both were effective from October 1989.  A May 
1995 rating decision increased the evaluation for both the 
cervical and lumbosacral disabilities to 20 percent, 
effective from March 1995.   These respective ratings were 
continued in rating decisions of May 1999 and February 2000.  

The relevant evidence includes a November 1998 duty status 
report completed by a private doctor for the veteran's 
employer, the United States Postal Service.  The doctor said 
that the veteran was able to work five days a week for eight 
hours each day.  He was not to lift or carry anything over 
50 pounds, and there were restrictions on lifting and 
carrying items of lesser weight.  There were some 
restrictions on other movements and duties, but none were 
totally precluded.  The veteran was noted to require a chair 
with back support.  The diagnoses included lumbar strain and 
cervical strain.  

VA treatment records from February 1999 and March 1999 show 
that the veteran was seen for low back pain. 

The veteran was afforded a VA examination of his back in 
April 1999.  He was noted to have had the onset of neck and 
back pain in the late 1980s.  A slip and fall in February 
1999 had reaggravated these disabilities.  The veteran had 
not had any surgery, and did not use a brace or cane.  On 
examination, the veteran ambulated without difficulty.  He 
had some cervical and lumbar tenderness.  There was no 
tenderness, but a little bit of muscle spasm on the right 
and left side of his neck were noted.  There were no spasms 
in the lower back.  The veteran could rotate his neck fully 
and completely, and flex and extend normally.  He had some 
pain in the extremes of motion.  For the low back, the 
veteran had 85 degrees of flexion, and 30 degrees of 
extension, bending, and rotation with pain at the extremes.  
He could heel and toe walk, and had no neurologic 
abnormalities.  The diagnosis was cervical and lumbosacral 
strain.  An X-ray study conducted at this time revealed no 
significant bone pathology of the lumbosacral spine, and a 
suggestion of early minimal degenerative arthritic changes 
at the bodies of C5, C6, and C7.  

In August 1999, the veteran was seen at a VA facility for 
low back pain at L1 to L5.  It was mostly midline without 
radiation.  X-ray studies were negative for bony 
abnormalities.  The assessment was low back pain.

The veteran completed a private functional capacity 
evaluation in September 1999.  He had a normal gait.  The 
veteran reported pain in his posterior cervical region and 
low back.  He stated that prolonged standing and bending 
exacerbated the pain.  The veteran described his pain as a 7 
on a scale of 10 before the evaluation, and as a 6 after the 
evaluation.  His worst day over the past 30 days had been a 
9, and his best had been a 6.  The examiner noted that 
levels of 7 and higher represented a high degree of pain 
which usually required hospitalization, and were accompanied 
by grossly distorted speech and movement patterns.  The 
veteran displayed normal speech and minimally impaired 
movement, and his affect remained high.  The examiner stated 
that the veteran's numeric pain level reports were 
incongruent with his speech and movement patterns, which 
suggested the presence of at least minimal inappropriate 
pain behavior.  It was also in contrast to his report of a 
decrease in pain level over the course of the evaluation.  
The summary noted that he was qualified to perform a light 
to medium demand job.  He could lift 50 pounds from twelve 
inches to waist height, and from knuckle to shoulder height 
on an occasional basis.  He could also carry 40 pounds for 
50 feet on an occasional basis.  However, the examiner said 
that the veteran should not lift or carry repetitively.  The 
veteran could stand or walk for one hour after which he 
required a 30 minute sitting period for recovery.  He could 
perform minimal bending at the waist occasionally.  

A September 1999 letter from the veteran's doctor noted that 
he had treated the veteran at a pain management center.  The 
doctor noted the recent functional capacity evaluation, and 
said that the veteran was unable to lift and transfer 50 
pounds on a repetitive basis.  He had a standing tolerance 
of one hour, and his current job required nearly eight hours 
of standing.  The veteran had difficulty with bending tasks, 
which were also required at his current job.  Therefore, the 
doctor recommended that the veteran not return to his 
previous position.  He remained capable of light or 
sedentary work.  

In a November 1999 medical statement from the veteran's 
doctor to his employer, the diagnoses were herniated disc 
and myofascial back pain.  

VA treatment records from January 2000 show that he was 
followed for back pain.  He described the pain as usually a 
5 on a scale from 1 to 10, ranging from 4 to 9.  His sleep 
was not disturbed by pain.  He continued to be seen through 
March 2000. 

The veteran underwent a magnetic resonance imaging (MRI) 
study of his cervical spine and lumbar spine in March 2000.  
The impression for the cervical spine was of mild central 
osteophyte formation at C6 to C7 with mild flattening of the 
thecal sac without cord compression.  The foramina were 
normal, and no other abnormalities were noted.  The study of 
the lumbar spine stated that there was mild narrowing of the 
disc space at L5 to S1, with mild bilateral facet 
hypertrophy at L5 to S1.  The impression for the lumbar 
spine was only mild facet hypertrophy at L5 to S1, and the 
examination was otherwise described as normal.  

VA treatment records show that the veteran continued to be 
seen on an occasional basis for back pain.  He reported 
chronic neck and low back pain in May 2000.  

The veteran was afforded a VA examination of the spine in 
July 2000.  The claims folder was reviewed in conjunction 
with the examination.  His treatment had been conservative, 
and no surgery had been conducted.  The veteran had been 
receiving treatment through a pain clinic, and had undergone 
a therapy program.  He continued to work at the Post Office 
on permanent light duty until he could be switched into a 
custodian job where he would not be doing any repetitive or 
heavy bending or lifting type activities.  On examination, 
the veteran was noted to be a healthy man who could ambulate 
without aids or assistance.  He had normal station and gait.  
There was tenderness, soreness, and pain over the 
paraspinous muscles of the cervical spine with some muscle 
tension and cervical spasms.  There was also tenderness and 
soreness across the lumbar spine.  There was no increased 
kyphosis or scoliosis, and no muscle spasms noted.  The 
veteran could rotate his neck 70 degrees, and right and left 
flex and extend 40 degrees with pain at the extremes of 
motion.  He could flex his back 85 degrees with pain from 80 
to 85 degrees, and bend and rotate 30 degrees with pain just 
at the extremes.  The veteran could toe and heel walk, and 
squat.  The diagnosis was cervical and lumbosacral strain 
with arthritis.  X-ray studies of the cervical spine and 
lumbar spine were obtained.  The impression for the cervical 
spine was minimal degenerative changes, and no acute bony 
abnormalities.  The impression for the lumbar spine was a 
normal study.  

In September 2000, the veteran reported pain in the left 
trapezius muscle after doing yard work.  He had recently 
been given a cortisone shot for neck pain.  Currently his 
pain was worse with active range of motion, but there was no 
pain on passive range of motion.  There was a palpable 
muscle spasm.  The assessment was left trapezius muscle 
strain.  

The veteran underwent a VA neurologic examination in 
November 2000.  The claims folder was reviewed by the 
examiner.  The veteran reported that sometimes the pain 
would cease.  At other times it would be present but 
tolerable, and on other occasions the pain was intolerable.  
Later on, the veteran said that the pain was always present, 
and never less than 5 on a scale of 10.  When asked to 
reconcile these statements, the veteran said that the pain 
was minimal when he was relaxed.  He said that his pain 
interfered with both work and social activities.  He denied 
urinary and bowel symptoms.  On examination, there was 
minimal tenderness in the lumbosacral area, with no muscle 
spasm.  The examiner concurred with the range of motion 
findings of the July 2000 examination.  The veteran's gait, 
straight leg raising, and sensory examination were all 
normal.  The findings of the recent X-ray and MRI studies 
were noted.  The impression was that the veteran had 
absolutely no evidence of radiculopathy.  He most likely had 
a myofascial syndrome of the lower back and neck.  The 
examiner opined that there was a certain element of 
exaggeration in the veteran's story, as there were 
inconsistencies and contradictions.  Also, for a patient who 
reported that his current pain was 7 or 8 on a scale of 10, 
the veteran was exceedingly comfortable in his examination, 
and was able to carry on all movements briskly.  In summary, 
the examiner stated that the veteran's symptoms were most 
likely due to myofascial syndrome.  The recent degenerative 
changes of the lumbar spine were as likely as not due to the 
original trauma.  There was no sign of radiculopathy.  

The veteran was afforded another VA examination of the spine 
in May 2002.  The claims folder was reviewed.  The veteran 
was currently working as a custodian at the Post Office.  
Surgery had not been required, and he did not use a brace or 
cane.  No specific flare-ups were noted, but use and weather 
changes bothered him.  He did have some weakened movement 
with resistance, some increasing pain, fatigability, 
incoordination, painful motion, and pain with use of his 
spine.  On examination, there was some tenderness to 
soreness over the cervical spine.  No deformity was noted.  
He could right rotate his neck 60 degrees, and left rotate 
40 degrees.  There was flexion and extension to 30 degrees 
with pain at the extremes.  The back had some tenderness to 
soreness with pain to palpation of the lumbar spine and 
painful motion from 60 to 85 degrees of flexion.  Extension 
was to neutral, and rotation was to 30 degrees, with pain at 
the extremes.  No neurologic abnormalities were noted.  The 
diagnosis was cervical and lumbosacral strain with 
arthritis.  An X-ray study found that there were no 
significant degenerative changes identified in the lumbar 
spine.  The X-ray study of the cervical spine was 
unremarkable with no evidence of degenerative changes.  

After a review of the May 2002 examination, the RO 
determined that additional medical information concerning 
functional limitation due to pain, fatigability, 
incoordination, and weakness was required.  Therefore, the 
veteran underwent an additional examination in August 2002.  
The veteran reported that heavy use of his back, repetitive 
bending, lifting, and weather changes would aggravate his 
disability.  During periods of aggravation, he would 
experience increasing pain which limited motion, which 
caused some weakened movement, fatigability, and loss of 
coordination.  However, the examiner stated that the 
additional loss of the range of motion during these periods 
could not be determined.  On examination of the neck, the 
examiner reported that there had been no change since the 
July 2002 examination.  The back had tenderness, soreness, 
and pain to palpation.  There was pain throughout the range 
of motion.  The veteran could forward flex to 45 degrees, 
extend, bend, and rotate to 25 degrees, and had pain at the 
extremes of motion.  The  diagnosis was cervical and 
lumbosacral strain.  

The veteran's cervical spine sprain is evaluated under the 
rating code for limitation of motion of the cervical spine.  
Severe limitation of motion of the cervical spine is 
evaluated as 30 percent disabling.  Moderate limitation of 
motion is evaluated as 20 percent disabling.  Slight 
limitation of motion merits continuation of the 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5290 (2002).  

Severe lumbosacral strain is evaluated as 40 percent 
disabling, and is characterized by symptomatology such as 
listing of the whole spine to the opposite, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forward motion.  Symptomatology including muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position is evaluated as 20 
percent disabling.  Characteristic pain on motion merits 
continuation of the 10 percent evaluation currently in 
effect.  38 C.F.R. § 4.71a, Code 5295 (2002).  

The rating code for limitation of motion of the lumbar spine 
is also for consideration in the evaluation of the veteran's 
lumbosacral strain.  Severe limitation of motion of the 
lumbar spine is evaluated as 40 percent disabling.  Moderate 
limitation of motion warrants a 20 percent evaluation.  
Slight limitation of motion is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5292 (2002).  

The evidence also includes diagnosis of arthritis of the 
cervical spine, with some 
X-ray evidence of degenerative changes.  Therefore, the 
rating code for arthritis is also for consideration.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(2002).

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45 (2002).  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59 (2002).  

At this juncture, the Board notes that the November 1999 
medical statement includes a diagnosis of a herniated disc.  
The basis for this diagnosis was not included in the 
statement.  The remaining examinations have all been 
negative for a herniated disc, and have instead reached 
consistent diagnoses of cervical and lumbosacral strain, and 
myofascial syndrome.  The March 2000 magnetic resonance 
imaging study was negative for herniated disc.  Therefore, 
there is no basis for consideration of the veteran's claim 
under the rating code for intervertebral disc syndrome.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent for cervical strain is not warranted.  The 
veteran was able to rotate, extend, and flex his neck 
normally and fully in April 1999.  He had 70 degrees of 
rotation in July 2000, with 40 degrees of flexion and 
extension.  In May 2002, the range of motion of the cervical 
spine was from 40 to 60 degrees of rotation, with 30 degrees 
of flexion and extension.  None of these measurements 
represent the severe loss of the range of motion required 
for a 30 percent evaluation.  

The Board has also considered the effects of pain, weakness, 
incoordination, and excess fatigability in the evaluation of 
the veteran's cervical spine disability, but these do not 
provide a basis for a higher rating.  Pain in the extremes 
of motion was noted in April 1999, but the veteran retained 
full range of motion.  Similarly, pain at the extremes of 
movement was reported in July 2000, but there was no 
indication that this resulted in loss of range of motion.  
Some pain, fatigability, incoordination, and painful motion 
was recorded by the VA examiner who saw the veteran in May 
2000 and August 2000, but he indicated that the additional 
loss of the range of motion could not be determined.  The 
veteran has consistently reported pain ranging from a 4 to a 
9 on a scale of 1 to 10.  However, the examiners at the 
September 1999 private functional capacity evaluation and 
the November 2000 VA neurologic examination both opined that 
there was exaggeration in the veteran's degree of pain.  The 
record shows that he remains capable of doing light to 
medium work for eight hours a day for five days a week.  
Therefore, the Board finds that the veteran's overall 
symptomatology more nearly approximates that productive of 
moderate loss of cervical spine motion, and that the 
preponderance of the evidence is against his claim for an 
increased evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5290 (2002).  

The Board also finds that entitlement to an evaluation in 
excess of 20 percent is not warranted for the veteran's 
lumbosacral strain.  The April 1999, July 2000, and November 
2000 examinations all stated that there were no muscle 
spasms of the lumbar spine.  There is no evidence of a 
deformity of the lumbar spine.  Although the November 2000 
VA examiner discussed degenerative changes of the lumbar 
spine, X-ray studies conducted in April 1999, August 1999, 
July 2000, and May 2002 were all negative for degenerative 
changes or narrowing of the joint space.  The March 2000 MRI 
study revealed mild disc space narrowing, but the impression 
indicated that the examination was normal except for mild 
hypertrophy.  The medical records show that the veteran has 
at least 45 degrees of forward bending, and he retains 
lateral bending.  Therefore, as the criteria for a 40 
percent evaluation under the rating code for lumbosacral 
strain have not been met, an increased evaluation is not 
warranted.  38 C.F.R. § 4.71a, Code 5295 (2002).  

Entitlement to an increased evaluation under the rating code 
for limitation of motion is also not demonstrated.  The 
veteran retained 85 degrees of flexion, with 30 degrees of 
extension, bending, and rotation in April 1999 and in July 
2000, and the November 2000 examiner agreed with the July 
2000 findings.  The May 2002 VA examination showed 60 to 85 
degrees of flexion.  Finally, the August 2002 VA examination 
revealed 45 degrees of flexion, and 25 degrees of motion in 
the other movements.  Even using the findings of the August 
2002 examination, which is the examination that showed the 
greatest limitation of motion, the Board finds that the 
veteran's symptomatology more nearly approximates that of no 
more than moderate limitation of motion of the lumbar spine, 
which merits continuation of the 20 percent evaluation 
currently in effect.  

The Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 in reaching this decision, but finds 
that they do no provide a basis for a higher evaluation.  As 
with the cervical spine, pain at the extremes of motion of 
the lumbar spine has been demonstrated.  The May 2002 VA 
examiner's comments about pain, fatigability, 
incoordination, and painful motion also apply to the 
veteran's lumbar spine, but again, in August 2002 he added 
that the additional loss of the range of motion could not be 
determined.  The veteran has consistently reported pain 
ranging from a 4 to a 9 on a scale of 1 to 10, but two of 
his examiners opined that there was exaggeration in the 
veteran's degree of pain.  These examiners cited objective 
evidence to support their opinion of exaggeration.  The 
record shows that the veteran remains capable of doing light 
to medium work for eight hours a day for five days a week, 
and that he can even lift or carry 50 pounds on a occasional 
basis.  Therefore, as pain, incoordination, fatigability, 
and weakness do not result in any measurable increase in 
functional limitation, they do not provide a basis for a 
higher evaluation.  The Board must find that the 
preponderance of the evidence is against the veteran's 
claims for increased evaluations.

As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 
  


ORDER

Entitlement to an increased evaluation for cervical spine 
sprain is denied.

Entitlement to an increased evaluation for lumbosacral 
strain is denied. 




		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

